Case 7:19-cr-01803 Document1 Filed on 08/31/19 in TXSD Page 1of 2

%

WSEAS SSH ee oe erg ee nee Dh . be wa ae cee ate ee Reegn eons tne aig TE

Southern District Of Texas:
AO 91(Rov, 08/09) Criminal Complaint ' FILED

UNITED STATES DisTRICT CouRT AUG 3 1 2019

 

 

 

 

for the David J. Bradley, Clerk |
‘Southern District of Texas
United States of America }
v. j | Q (! od (Vi
Clarens Antonio CORONADO-Garcia ) Case No. v\ ~t To
YOB: 1978, Citizenship: Mexico )
)
. )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or. about the date(s) of August 31, 2019 in the county of __ Starr in the |
Southern _ District of Texas » the defendant(s) violated:
Code Section Offense Description
31 U.S; Code-§ 5332 Defendant did knowingly and intentionally attempt to evade cutrency reporting

requirements, by knowingly coricealing approximately $214,660 in United States
currency in a vehicle before it exited the United States into Mexico at the Falcon
Dam Port of Entry.

This criminal complaint is based on these facts:

Sée Attachment "A"

& Continued on the attached sheet:

Complaingat ’s signature:

 

 

 

 

; ‘Rolando Lerma Jr., HS{ Special Agent
Sworn to and executed by reliable . Printed name.and title

electronic means, per FRCrP 4.1, &

probable cause found on:  @ Gdopn Ja (
Date: - élai\] L

Low S signature

: ‘Mer, Te
City and state: M Cn , I\EXAD WA Lorie U.S. Magistrate
o LY / Printed name.and title

 

United States District Court -

sebagai et
ne tet gee

 
Case 7:19-cr-01803 Document1 Filed on 08/31/19 in TXSD Page 2 of 2

Attachment “A”

I, Rolando Lerma Jr., Special Agent with United States Immigration and Customs
Enforcement, Homeland Security Investigations (HSI), being duly sworn, depose
and say the following:

On August 31, 2019, U.S. Customs and Border Protection Officers encountered
Clarens Antonio CORONADO-Garcia attempting to drive a vehicle into Mexico at
the Falcon Dam Port of Entry in Falcon Heights, Texas. CORONADO declared to
officers that he had less than $1 0,000 U.S. Dollars with him or inside the vehicle.

Officers conducted a search of the vehicle and subsequently discovered bundles of
U.S. currency totaling approximately $214,660 U.S. dollars concealed inside the
center hump of the vehicle. - Officers detained CORONADO and contacted HSI.

HSI Special Agent Rolando Lerma Jr. read CORONADO his Miranda Rights and
CORONADO waived his right to an attorney. CORONADO admitted he was
going to get paid approximately $2,000 U.S. dollars by an unidentified person in
Mexico to transport an unknown large amount of U.S. currency. concealed
somewhere inside the vehicle from Houston, Texas, to the Mexican state of Nuevo
Leon. CORONADO admitted he knew that failing to declare U.S. currency over
$10,000 U.S. dollars when exiting the United States to Mexico was a violation of
USS. law.

CORONADO also admitted he had illegally transported large amounts of
concealed U.S. currency from the United States into Mexico in exchange for
payments on two other occasions within the last twelve months.
